Barnard, P. J.
The Ridgewood Ice Company is a domestic corporation. Its principal place of business was in Brooklyn until the receiver was appointed. The object of the action brought by the receiver is to set aside three mortgages given by the corporation. None of the parties reside in Westchester county. Two of the mortgages sought to be set aside affect real estate situate in Kings county. There is no property, real or personal, in Westchester county to be affected by the judgment. The place of trial belongs of right in Kings county. Code, § 982. The principal contesting defendants, except the defendant Downer, and the attorney general, as well as the plaintiff, consented to the change of place of trial. The papers show that. Kings county is the best place to subserve the convenience of witnesses. It seems that no one lives in Westchester county who will be convenienced by the place of trial being returned there. The order should therefore be affirmed, with costs and disbursements.